DETAILED ACTION
Summary
Claims 1-6 are pending in the application. Claims 1-6 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the 
Claim 1-3, and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katsumata et al. (U.S PGPub 5,078,149) in view of Smith (U.S PGPub 2003/0149359 A1).
Regarding Claim 1, Katsumata teaches a cover for an ultrasound probe, comprising: 
a cap (Fig. 9, component 73) that removably attaches to a head portion of the ultrasound probe (Fig. 9, component 72) (Col 9, lines 61-68); 
a first coupling component included with the cap (Fig. 9, component 71)  and capable of ultrasonically coupling the head portion to a skin surface of a patient (Col 9, lines 61-68) (Col 6, lines 2-12) (Col 1, lines 53-59 details the subject can be a surface of a patient (i.e. skin)).
Katsumata fails to explicitly teach a second coupling component that removably covers the first coupling component and is capable of ultrasonically coupling the head portion to the skin surface.
Smith teaches a hydrogel coupling system (Abstract). This system contains a second coupling component (Fig. 3, component 6), which removably covers the first coupling component (Fig. 2, component 1) ([0030] implies that, as the sleeve is a separate component of the hydrogel pad, it can be removed), and is capable of ultrasonically coupling the head portion to the skin surface [0036].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Katsumata to include a second coupling component, as taught by Smith, because this ensures sterility of the probe, thereby increasing the safety of the procedure, as recognized by Smith [0035].
Regarding Claim 2, the combination of references teaches the invention substantially as claimed. Katsumata fails to explicitly teach wherein the second coupling component covers the first coupling component so as to prevent contamination of the first coupling component before removal of the second coupling component.
Smith teaches the second coupling component covers the first coupling component so as to prevent contamination of the first coupling component before removal of the second coupling component [0035].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Katsumata to include a second coupling component, as taught by Smith, because this ensures sterility of the probe, thereby increasing the safety of the procedure, as recognized by Smith [0035].
Regarding Claim 3, the combination of references teaches the invention substantially as claimed. Katsumata further teaches wherein at least one of the first coupling components includes a hydrogel (Col 3, lines 43-55).
Regarding Claim 6, the combination of references teaches the invention substantially as claimed. Katsumata is silent regarding wherein the second coupling component is disposed over the cap and the first coupling component to be employed in performing an ultrasonic pre-scan.
Smith teaches the second coupling component covers the first coupling component so as to prevent contamination of the first coupling component before removal of the second coupling component [0035].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Katsumata to include a second coupling component, as taught by Smith, because this ensures sterility of the probe, thereby increasing the safety of the procedure, as recognized by Smith [0035]. One of ordinary skill would recognize that, in the combination, the combination would have the sheath cover at least a portion of the cap of Smith.
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat, App. & Inter. 1987).The phrase “to be employed in performing an ultrasound pre-scan” is considered a statement of intended use and fails to impart further structural elements to the claim.  The second coupling component disposed over the cap and first coupling component is considered capable of being employed in performing an ultrasound pre-scan. 

Claim 4 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katsumata in view of Smith as applied to claim 1 above, and further in view of Anderson et al. (U.S PGPub 2005/0215901 A1).
Regarding Claim 4, the combination of references teaches the invention substantially as claimed. Katsumata fails to explicitly teach the second coupling component envelops at least a portion of the cap together with the first coupling component.
Smith teaches the second coupling component (Fig. 3, component 6) covers the at least portions of the probe (Fig. 3, component 4) [0035].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Katsumata to include a second coupling component, as taught by Smith, because this ensures sterility of the probe, thereby increasing the safety of the procedure, as recognized by Smith [0035]. One of ordinary skill would recognize that, in the combination, the combination would have the sheath cover at least a portion of the cap of Smith.
Smith is silent regarding the second coupling component including a compliant sheath.
Anderson teaches a system for interfacing an ultrasound probe and a subject (Abstract). This system has a conformal (compliant [0053]) couplant sheet which envelops a portion of the transducer head (Fig. 3A, 150) which is used to maintain sterility between the probe and the subject [0058].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of references so the second coupling component is a compliant sheet, as taught by Anderson, because this provides an improved sterile barrier which improves the ability to use ultrasound near wounds by eliminating the need for fluid couplers, as recognized by Anderson [0008]-[0009]. Alternatively, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the second coupling component of Katsumata with the second coupling component, as taught by Anderson, as the substitution for the one known sterile barrier used for ultrasonic coupling with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using the second coupling component to both couple the acoustic waves and as a microbial shield are reasonably predictable.

Claim 5 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katsumata in view of Smith and Anderson as applied to claim 4 above, and further in view of Cermak (U.S Patent 5,941,889).
Regarding Claim 5, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the cap further includes a needle guide, and wherein the second coupling component covers at least a portion of the needle guide.
Cermak teaches a disposable needle guide system for an ultrasound transducer (Abstract). This system has a needle guide (Fig. 1, #50) which is covered by a protective cover (a second coupling component) of the probe (Fig. 1, #40) (Col 4, lines 12-29).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of references to include a needle guide where the second coupling component covers at least a portion of the needle guide, as taught be Cermak, because this allows guidance of a needle into the target and easy removal of the needle from the system without damaging the protective cover, as recognized by Cermak (Col 2, lines 15-19), thereby allowing the user to use the system for biopsy procedures while keeping the probe sterile.

Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive.
Applicant argues that Smith reference does not teach the second coupling component is removable because “the adhesive hydrogel can be adhered to the inside [of] a probe cover or sleeve”. The Examiner disagrees that the probe cover (6) being adhered to the hydrogel sheet (1) suggests that the cover is not removable.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989) (MPEP 2123(I)). The Examiner respectfully submits that the interpretation of Smith that the adhesive permanently couples the cover to the sheet is an unreasonable interpretation of Smith. 
Adhesives are a broad category, with the defining feature that the make one component adhere (stick fast) to another unit. An adhesive does not imply that the connection is permanent; bandages use adhesives to couple the bandage to skin, yet they can clearly be removed after being applied. In the Smith reference, the hydrogel sheet contains an adhesive on the top, to connect it to the ultrasound probe, and bottom, to ensure the cover remains ultrasonically coupled with the sheet. The same adhesive is applied throughout the sheet [0032]. It follows that if the adhesive permanently coupled the sheet to the cover, it would also permanently couple the sheet to the probe. However, one of ordinary skill would recognize that permanently connecting the hydrogel sheet to the probe would render the probe non-functional for further use after it is used once, and it would be unreasonable to assume that the hydrogel sheet is permanently couple to the probe. As one of ordinary skill would recognize the adhesive does not permanently couple the hydrogel to the probe, then one of ordinary skill would also recognize the adhesive does not permanently couple the non-adhesive cover to the hydrogel sheet [0027].
Smith reference supports this interpretation. Smith states that the adhesive hydrogels previously used for wound care [0027] are used as the adhesive for the hydrogel. This includes adhesives used in bandages [0017], which clearly must be removed from the patient when the wound is healed, and therefore removably couple the bandage to the patient. Therefore, the preponderance of the evidence suggests that the adhesive used in the hydrogel sheet of Smith is not a strong adhesive which permanently couples the components, but instead is a weaker adhesive that removably couples the separate components [0030]. Therefore, the rejection under 35 USC 103 is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613.  The examiner can normally be reached on Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN D MATTSON/Examiner, Art Unit 3793